UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4882



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GLEN ALAN HINES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
00-263-JFM)


Submitted:   June 30, 2003                    Decided:   July 8, 2003


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Thomas
M. DiBiagio, United States Attorney, Joseph L. Evans, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glen Alan Hines appeals his five-year provisional sentence

under 18 U.S.C. § 4244(d) (2000) following his guilty plea for

transmitting a threatening communication in violation of 18 U.S.C.

§ 875(c) (2000). We have reviewed the record and find no reversible

error.   Accordingly, we affirm Hines’ provisional sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2